Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a processing apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire a face image to be processed in which a face of a person to be identified is included; compute an identification score between each of a plurality of reference face images registered in advance in association with visitor identification information and the face image to be processed; display the plurality of reference face images of which the identification scores satisfy a predetermined condition on a display unit as candidates, and display the reference face image having a highest identification score in a discriminable manner; acquire selection information indicating one reference face image selected by a user input from among the reference face images displayed as the candidates; and register information indicating a fact that the reference image is selected, in association with the visitor identification information which is associated with the selected reference face image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 7 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a processing method executed by a computer, the method comprising: acquiring a face image to be processed in which a face of a person to be identified is included; computing an identification score between each of a plurality of reference face images registered in advance in association with visitor identification information and the face image to be processed; displaying the plurality of reference face images of which the identification scores satisfy a predetermined condition on a display unit as candidates, and displaying the reference face image having a highest identification score in a discriminable manner; acquiring selection information indicating one reference face image selected by a user input from among the reference face images displayed as the candidates, and registering information indicating a fact that the reference image is selected, in association with the visitor identification information which is associated with the selected reference face image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 8 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory storage medium storing a program that causes a computer to function as:4PRELIMINARY AMENDMENTAttorney Docket No.: Q252888 Appln. No.: Not Yet Assignedan image acquisition unit that acquires a face image to be processed in which a face of a person to be identified is included; a computing unit that computes an identification score between each of a plurality of reference face images registered in advance in association with visitor identification information and the face image to be processed; a display control unit that displays the plurality of reference face images of which the identification scores satisfy a predetermined condition on a display unit as candidates, and displays the reference face image having a highest identification score in a discriminable manner; a selection information acquisition unit that acquires selection information indicating one reference face image selected by a user input from among the reference face images displayed as the candidates, and a registration unit that registers information indicating a fact that the reference image is selected, in association with the visitor identification information which is associated with the selected reference face image, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642